Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Trevor Reed appeals the district court’s order denying relief on his medical malpractice claim brought pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-2680 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reed v. United States, No. 1:14-cv-00247-LMB-IDD, 2015 WL 1402127 (E.D.Va. Mar. 25, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.